            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:20 CV 89 MR WCM

JENNIFER HINYUB,                              )
                                              )
            Plaintiff,                        )
v.                                            )              ORDER
                                              )
AA RECOVERY SOLUTIONS, INC.,                  )
                                              )
           Defendant.                         )
_______________________________               )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 7) filed by Shireen Hormozdi. The Motion indicates

that Ms. Hormozdi, a member in good standing of the Bar of this Court, is local

counsel for Plaintiff Jennifer Hinyub, and that she seeks the admission of

James J. Parr, who the Motion represents as being a member in good standing

of the Bar of the State of Illinois.     It further appears that the requisite

admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 7) and ADMITS James

J. Parr to practice pro hac vice before the Court in this matter while associated

with local counsel.


                                   Signed: August 13, 2020




      Case 1:20-cv-00089-MR-WCM Document 8 Filed 08/13/20 Page 1 of 1
